Exhibit 10.2

AMENDMENT NO. 2

TO THE

NONQUALIFIED STOCK OPTION AGREEMENT OF AUXILIUM

PHARMACEUTICALS, INC.

This Amendment No. 2 (the “Amendment”) is made by and between Auxilium
Pharmaceuticals, Inc. (the “Company”), and Dennis Langer (the “Grantee”), as of
June 3, 2010. Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Auxilium Pharmaceuticals, Inc. 2004 Equity
Compensation Plan, as amended (the “Plan”).

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) desires to amend the option agreements evidencing the terms of the
outstanding nonqualified stock options held by the Grantee listed on Exhibit A
attached hereto to extend the post termination exercise period from one year to
two years and to provide for accelerated vesting of the nonqualified stock
option granted to the Grantee on June 10, 2009; and

WHEREAS, Sections 1(b) and (c) of the Plan provides that the Committee is
authorized to amend the terms of any previously issued grant and amend
agreements for implementing the Plan.

NOW, THEREFORE, be it:

RESOLVED, that in accordance with the foregoing, Section 3(b)(i) of the
nonqualified stock option grant agreements listed on Exhibit A is hereby amended
to add the following provision:

“The expiration of the two-year period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than Disability (as defined in the Plan), death or Cause (as defined in
the Plan).”

AND IT IS FURTHER RESOLVED, that Section 2 of the nonqualified stock option
grant agreement evidencing the stock option granted to the Grantee on June 10,
2009 is hereby amended to replace the words “One year after the date of grant”
with “June 3, 2010.”

AND IT IS FURTHER RESOLVED, that this Amendment shall have no other effect on
the terms and conditions of the nonqualified stock option grant agreements
except as set forth in this Amendment and in all respects not modified by this
Amendment, the nonqualified stock option grant agreements are hereby ratified
and confirmed.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, to record the adoption of this Amendment to the stock option
agreements, the Company has caused the execution of this instrument on this 3rd
day of June, 2010.

 

AUXILIUM PHARMACEUTICALS, INC. By:   /s/ Armando Anido Name:   Armando Anido
Title:   Chief Executive Officer and President

 

2



--------------------------------------------------------------------------------

EXHIBIT A

NONQUALIFIED STOCK OPTIONS

 

EMPLOYEE

  

GRANT DATE

  

SHARES

Dennis Langer

   July 23, 2007    15,000

Dennis Langer

   June 12, 2008    15,000

Dennis Langer

   June 10, 2009    15,000

 

3